DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification is silent regarding the plurality of microfluidic channels are neither recessed nor protruded on the flat surface of the first substrate first 
Applicant in the response filed 11/9/20 argue, “Paragraph 20 states that "the microfluidic channels 104 may be etched or embossed into the first substrate first face 102 or into a flat surface treated with functional groups, i.e., chemical moieties or specific groups of atoms or bonds within molecules that are responsible for the characteristic chemical reactions of those molecules.”  Claim 1 states, “channels are neither recessed nor protruded on the flat surface of the first substrate first face.”  Channels are either recessed (cut out) or protrude (walls) from flat surfaces.  It is unclear when the Applicant points to para 20 which states the channels may be etched or embossed into the first substrate first face 102 or into a flat surface. The process of etching (cut into) or embossing (processes of creating either a raised or recessed relief) are directed to either making a channel that is recessed or protruding from the flat surface.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 and 12-14 and 18-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shartle et al. (US 5,230,866) in view of Robotti (US 2008/0318334).
Shartle discloses a device (fig 1) comprising a first substrate having: 
a first substrate first face (fig. 1; 100); 
a plurality of microfluidic channels (see fig. 1, 120, 180, 140, 101, 103) on the first substrate first face and being surface functionalized for self-flowing fluid manipulation (the surface is hydrophilic treated, col. 22, lines 19-30), and being connected to: 
a sample extraction location (110), 
a sample preparation location (150), and 
a sample analysis location; wherein at least some of the microfluidic channels being configured to cause a fluid therein to undergo spontaneous flow through the at being configured to direct the fluid, received at the sample extraction location, into the plurality of microfluidic channels (fluid moves from 110 to 130, to 140, to 150 to 102 for detection, all via capillary action);
the sample preparation location having one or more preparation chambers comprising at least one of a reagent chamber for a chemical reagent, a membrane chamber, a filters chamber, a micro heater chamber, a fluid mixing chamber (150), a fluid separation chamber, and an optical fluorescence chamber, and a waste collection chamber (165); andPage 2 of 14Serial No. 15/630,137Response to Office Action 
the sample analysis location having one or more analysis chambers including at least one of: an electrochemical analyte detection chamber, the electrochemical analyte detection chamber using electrochemical analysis techniques; an optical analyte detection chamber (102 is an optical detection chamber; col. 21, lines 26-col. 22, line16), the optical analyte detection chamber using optical/florescence techniques; a biomaterial analyte detection chamber (col. 21, lines 26-col. 22, line16), the biomaterial analyte detection chamber using biomaterial-based detection; a column chromatography analyte detection chamber, the column chromatography analyte detection chamber using column chromatography in the microfluidic channels; and a spectrophotometry analyte detection chamber, the spectrophotometry analyte detection chamber using fluorescent tagging (col. 21, lines 26-col. 22, line16).  

Robotti teaches a microfluidic device comprising fluid flow paths for analyzing a fluidic sample.  Robotti teaches the microfluidic channels are provided with surface chemistry functionalization polymeric mixture (para 66-84). Robotti provides this polymeric functionalization on the surface of the microchannels to provide a surface to attach reagents or chemical moieties for interacting with the sample fluid.  This is a well known process in the art of chromatography.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Shartle to functionalize the surface of the microfluidic channel in order to prove additional attachments the surface wall of the microchannel for processing the sample fluid (para 36).  
Regarding claim 2, further comprising a second substrate (106) having a second substrate first face and a second substrate body, the second substrate providing a cover for the microfluidic channels, the second substrate first face being between the first substrate first face and the second substrate body (fig. 7a, second substrate 106, first substrate 102).  
Regarding claim 3, wherein: the first substrate comprises a first substrate material, the first substrate material made of a first polymer, a first plastic (col. 22, lines 19-30, US 4,756,844 is fully incorporated), or a first inorganic oxide; and wherein the second substrate comprises a second substrate material, the second substrate material made of a second polymer, a second plastic col. 22, lines 19-30, US 4,756,844 is fully incorporated), or a second inorganic oxide.  

Regarding claim 5, wherein the plurality of microfluidic channels are recessed below a major surface of the first face of the first substrate (see fig. 7a) by etching or embossing the major surface of first substrate first face (this limitation is directed to a process and does not further structurally limit the instant claim).  
Regarding claim 6, wherein the plurality of microfluidic channels comprise control geometries to control a flow of the fluid, the control geometries comprising breaks and dotted sections (capillary stops are provided to control fluid flow within the microfluidic channels).  
Regarding claim 7, wherein the plurality of microfluidic channels comprise mixing geometries to mix various fluids, the mixing geometries comprising at least serpentine structures (fig. 7a shows a serpentine structure from 220c,220d,220e, 220g), offset inlets in a circular location to allow swirling, and dotted channels.  
Regarding claim 8, wherein the plurality of microfluidic channels are further surface functionalized to deter evaporation of liquid from the microfluidic channels, the liquid in the microfluidic channels having a lower energy state than in an evaporated state in air (this limitation does not further structurally limit the parent claim).  

Regarding claim 10, wherein the sample extraction location further comprises a needle insertion port comprising a polymer, a plastic, or an oxide.  
Regarding claim 12, wherein: the chemical reagent is retained in the reagent chamber by at least passive valve (col. 20, lines 36-68) or a specific functionalization of reagents on the first substrate first face or valves created by disrupting the microfluidic channels or the second substrate first surface; the membrane chambers are coupled to the first substrate first face by functionalizing the surface with membrane-binding chemistries to couple membrane materials to at least one of the first substrate or the second substrate; the filters chamber comprise filters, the filters coupled to the first substrate first face by functionalizing the surface with filter-binding chemistries that allows binding of the filters to at least one of the first substrate or the second substrate; the micro heaters chamber comprise micro heaters, the micro heaters located in the first substrate or the second substrate; the plurality of microfluidic channels are connected to an electrodes chamber comprising electrodes, the electrodes printed on the first substrate or the second substrate by an electrode-printing functionalization technique; the fluid mixing chamber comprising fluid mixing geometries to develop eddy currents to mix fluid mixing chamber fluids (the mixing chamber has square corners which would aid in fluid mixing); and the fluid separation chamber comprises separation channels, the separation channels containing a fluidic mixture, the size of the separation channels alterable to separate the fluidic mixture into fluidic mixture components.  

Regarding claim 14, wherein a combination of at least two locations comprises a fluid analytical device, the at least two locations chosen from the sample extraction location, the sample preparation location, and the sample analysis location.
  
Regarding claim 18 Shartle discloses an arrangement comprising device (fig 1) comprising a first substrate having: 
a first substrate first face (fig. 1; 100); 
a plurality of microfluidic channels (see fig. 1, 120, 180, 140, 101, 103) on the first substrate first face and being surface functionalized for self-flowing fluid manipulation (the surface is hydrophilic treated, col. 22, lines 19-30), and being connected to: 
a sample extraction location (110), 

a sample analysis location; wherein at least some of the microfluidic channels being configured to cause a fluid therein to undergo spontaneous flow through the at least some of the microfluidic channels (col. 7, lines 8-col. 8, lines 55), wherein a pump is not provided within the microfluidic device to drive the fluid through the at least some of the microfluidic channels (the fluid flow via capillary action); the fluid is a liquid; the sample extraction location being configured to direct the fluid, received at the sample extraction location, into the plurality of microfluidic channels (fluid moves from 110 to 130, to 140, to 150 to 102 for detection, all via capillary action);
the sample preparation location having one or more preparation chambers comprising at least one of a reagent chamber for a chemical reagent, a membrane chamber, a filters chamber, a micro heater chamber, a fluid mixing chamber (150), a fluid separation chamber, and an optical fluorescence chamber, and a waste collection chamber (165); andPage 2 of 14Serial No. 15/630,137Response to Office Action 
the sample analysis location having one or more analysis chambers including at least one of: an electrochemical analyte detection chamber, the electrochemical analyte detection chamber using electrochemical analysis techniques; an optical analyte detection chamber (102 is an optical detection chamber; col. 21, lines 26-col. 22, line16), the optical analyte detection chamber using optical/florescence techniques; a biomaterial analyte detection chamber (col. 21, lines 26-col. 22, line16), the biomaterial analyte detection chamber using biomaterial-based detection; a column chromatography analyte detection chamber, the column chromatography analyte detection chamber using column chromatography in the microfluidic channels; and a 
Shartle does not specifically teach microfluidic channels defined by variation in surface chemistry on a flat surface of the first substrate.  
Robotti teaches a microfluidic device comprising fluid flow paths for analyzing a fluidic sample.  Robotti teaches the microfluidic channels are provided with surface chemistry functionalization polymeric mixture (para 66-84). Robotti provides this polymeric functionalization on the surface of the microchannels to provide a surface to attach reagents or chemical moieties for interacting with the sample fluid.  This is a well known process in the art of chromatography.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Shartle to functionalize the surface of the microfluidic channel in order to prove additional attachments the surface wall of the microchannel for processing the sample fluid (para 36).  
Regarding claim 19, wherein the sample preparation location comprises: a reagent chamber for a chemical reagent (ampoule provided within the reagent chamber), a membrane chamber,Page 7 of 14Serial No. 15/630,137 Response to Office Actiona filters chamber, a micro heater chamber, a fluid mixing chamber, a fluid separation chamber, an optical fluorescence chamber (chamber 102), and a waste collection chamber (165).  
Regarding claim 20, wherein the sample analysis location comprises: an electrochemical analyte detection chamber, the electrochemical analyte detection chamber being configured to use electrochemical analysis techniques; an optical analyte detection chamber (chamber 102 is an optcal detection chamber), the optical configured to use fluorescent tagging (col. 21, lines 28-46; a spectrophotometry chamber 102 is disclosed which is structurally capable of detecting fluorcescent tagging therein.  Applicant has not positively recite a fluorescent tag within the device).  
Regarding claim 21, wherein the at least some of the microfluidic channels are defined by functionalized regions of the first face of the substrate having more oxygen than other regions of the first face of the substrate (this limitation does not further structurally limit the parent claim).  
Regarding claim 22, wherein the least some of the microfluidic channels have a different amount of oxygen-containing molecules than other portions of the first face. 
Regarding claim 23, wherein the least some of the microfluidic channels have a higher surface energy than other portions of the first face of the first substrate (Shartle states parts of the microfluidic channel can be hydrophilic or hydrophobic).  
Regarding claim 24, wherein the least some of the microfluidic channels have different amounts of the interfacial interactions with the fluid than other portions of the first face of the first substrate (this limitation does not further structurally limit the parent claim).  

Regarding claim 26, wherein the least some of the microfluidic channels are defined by chemically bonded molecules on the first face of the substrate, and wherein the chemically bonded molecules increase interfacial interactions between the fluid and the first face of the first substrate (col. 29, lines 3-29).  
Regarding claim 27, wherein the least some of the microfluidic channels are defined by physically attached molecules on the first face of the substrate, and wherein the chemically bonded molecules increase interfacial interactions between the fluid and the first face of the first substrate (col. 29, lines 3-29).  
Regarding claim 28, wherein the device does not include a power supply for pumping fluid through the least some of the microfluidic channels.  Shartle does not use a pumping device in the microfluidic housing.  
Regarding claim 29, Shartle teaches different hydrophilicity relative to another.
Regarding claim 30, Shartle teaches plasma etching. 
Regarding claim 31, Robotti does not use a pump.
Regarding claim 32, see fig. 1 of Robotti.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shartle et al. (US 5,230,866) in view of Robotti (US 2008/0318334) and further view of in view of Griss et al. (US 2009/0044875).

The modified Shartle does not teach a sample extraction location that comprises an array of micro needles for extracting a sample of blood from a user.
Griss teaches a microfluidic system that comprises a device that samples a patient’s skin to obtain an interstitial fluid in order to detect an analyte within the sample. The sampling structure comprises a micro needle array for puncturing a patient’s skin to allow a sample to be accepted in the microfluidic channels for testing. It would have been obvious to one having an ordinary skill in the art to modify Shartle to employ a micro-needle array as the sample extraction device for collecting a blood sample because a needle or lancing device is needed to pierce the skin of a user for sampling. This is well known in the art of sample blood for blood glucose measurements.


Response to Arguments
Applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive.  Applicant argues, “The rejections should be withdrawn because the cited art does not teach all of the features of the claims. Independent claims 1 and 18 recite "a plurality of microfluidic channels defined by variation in surface chemistry on a flat surface of the first substrate first face." Emphasis added. These features are not taught in the art of record, and for at least for this reason, claims 1 and 18 are allowable.” Shartle does not teach the microfluidic channels defined by variation in surface .
Applicant argues, “The Examiner asserts "this limitation does not further structurally limit the parent claim." Office action, page 12. This is plainly false. The claim recites which molecules are where. That is a structural limitation, as is the recitation of relative concentrations. The claim scope does not hinge on how the molecules got there, e.g., like in a product by process claim, nor are the "halogen-containing molecule" features functional limitations. The claim recites which type of matter is in which location. The Examiner is not permitted to ignore this limitation. The rejection fails to make a prima facie case that claim 25 is obvious over the prior art. Indeed, the Examiner makes similar assertions in relation to the oxygen related feature of claim 21 and the relatively amounts of oxygen in claim 22, and for similar reasons, these claims are not the rejection fails to make a primafacie case that the claims are obvious (which is not to suggest that the other rejections are appropriate.).  Claim 25 recites halogen containing molecules in at least some of the microfluidic channels.  Applicant has not positively recited if these molecules are attached to the microfluidic channels.  The molecules can be added at a later time to the channel and therefore are given appropriate weight in the claims.  The prior art is structurally capable of containing any molecule that is appropriately sized for the microfluidic channel.  Page 14 of 164818-1016-2385.vA 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797